Case 0:18-cv-61380-MGC Document 19 Entered on FLSD Docket 10/09/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-61380-Civ-COOKE/HUNT
                                     (10-60163-Cr-ZLOCH)

 MATTHEW HYLTON,

         Movant,

 vs.

 UNITED STATES OF AMERICA,

       Respondent.
 _______________________________/
                ORDER ADOPTING REPORT AND RECOMMENDATION
         THIS MATTER was referred to the Honorable Patrick M. Hunt, United States
 Magistrate Judge, pursuant to 28 U.S.C. §636(b)(1)(B), Rules 8 and 10 of the Rules Governing
 Section 2255 Cases in the United States District Courts, for a ruling on all pre-trial, non-
 dispositive matters and for a Report and Recommendation on any dispositive matters (ECF
 No. 4). On August 29, 2019, Judge Hunt issued a Report and Recommendation (ECF No. 17)
 recommending that the Court deny the Motion to Vacate Sentence pursuant to 28 U.S.C. §
 2255 (ECF No. 1). Movant filed his Objections on September 4, 2019 (ECF No. 18).
         I have considered Judge Hunt’s Report and Movant’s Objections, examined the relevant
 legal authorities, and conducted a de novo review of the record. I find Judge Hunt’s Report
 clear, cogent, and compelling. It is therefore ORDERED and ADJUDGED that Judge Hunt’s
 Report and Recommendation (ECF No. 17) is AFFIRMED and ADOPTED. Accordingly,
 the Motion to Vacate Sentence (ECF No. 1) is DENIED. The Clerk is directed to CLOSE this
 case.
         It is FURTHER ORDERED and ADJUDGED that Movant has not demonstrated that
 “jurists of reason could disagree with the district court’s resolution of his constitutional claims
 or that jurists could conclude the issues presented are adequate to deserve encouragement to
 proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 326 (2003); accord Lott v. Attorney Gen., Fla. ,
 594 F.3d 1296, 1301 (11th Cir. 2010) (explaining that a “petitioner need not show he will
 ultimately succeed on appeal” in order to warrant a certificate of appealability). Accordingly,
 this Court DENIES a Certificate of Appealability in this case.
Case 0:18-cv-61380-MGC Document 19 Entered on FLSD Docket 10/09/2020 Page 2 of 2



        DONE and ORDERED in chambers, at Miami, Florida, this 8th day of October 2020.




 Copies furnished to:
 Patrick M. Hunt, U.S. Magistrate Judge
 Counsel of record
